Citation Nr: 0326814	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The veteran perfected an appeal of that 
decision.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Additional development is necessary before the Board can 
decide this claim.  

As an initial matter the Board notes that in a June 2000 
notice the RO informed the veteran of the evidence required 
to substantiate his claim for service connection for PTSD, 
and the relative responsibilities of the veteran and VA in 
developing that evidence.  In that notice, however, the RO 
informed the veteran that he had 30 days to submit the 
requested evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The medical evidence of record establishes that the veteran 
has PTSD, and that the PTSD is secondary to multiple alleged 
stressors that he experienced in service.  The RO has not, 
however, attempted to obtain corroborating evidence that the 
claimed stressors actually occurred.  

Subsequent to the certification of his appeal, the veteran 
submitted to the Board an April 2003 statement from an 
individual with whom he purportedly served in Vietnam.  In 
that statement the individual corroborated the veteran's 
assertion of having been exposed to smalls arms fire shortly 
after they arrived in Vietnam.  The RO should obtain 
verification from the service department that the signatory 
of the statement was, in fact, in Vietnam at the same time as 
the veteran.

The veteran's service personnel records show that he served 
in Vietnam from February to July 1968, with a military 
occupational specialty (MOS) of clerk-typist.  While there he 
was primarily assigned to the 509th Quarter Master Detachment 
(Mess).  He did not receive any medals, badges or citations 
typically awarded for combat activity or valor, nor did he 
participate in any campaigns.

He alleges that he experienced the following stressors while 
serving in Vietnam: 

(1)  On either February 18th, 19th or 20th, 1968, the first or 
second night after arrival in Bien Hoa, Vietnam, at 9:30 p.m. 
or 10:00 p.m., he was exposed to small arms fire; 

(2)  On his second or third day in Qui Nhon, there was a 
rocket and mortar attack; 

(3)  In February 1968, he was assigned to permanent perimeter 
guard duty at night on Marble Mountain; 

(4)  He saw photographs of his dead captain, S. J. Cygon, 
after he was shot in the head during a raid; 

(5)  In March 1968, while he was sitting in a bunker, a 
sniper shot was fired between his head and that of a fellow 
serviceman; 

(6)  In April 1968, while on guard duty, he heard women and 
babies screaming when Marines shot at their homes; 

(7)  He had to march to and from his post on Marble Mountain, 
which was located in a dangerous area; 

(8)  In May 1968, he worked guarding prisoners and witnessed 
prisoners being slapped; 

(9)  He was ordered to sit in a chair on top of a shower 
house, 50 yards from the nearest bunker; 

(10)  During the first three weeks of May 1968, he had to 
remain in the trenches all night; 

(11)  In June 1968, he witnessed a jet hit the ground after 
it had been shot down; 

(12)  In June 1968, he saw a mortar or grenade go off on the 
opposite side of the wall from which he was sitting.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
38 C.F.R. § 3.159 (2002).

2.  The RO should, through appropriate 
channels, attempt to obtain verification 
of the veteran's claimed stressors, as 
described above.  

3.  The RO should, through appropriate 
channels, request verification of the 
signatory to the April 2003 statement 
having been in Vietnam at the same time 
as the veteran.

4.  If the RO finds that any of the 
alleged stressors are verified, the 
veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on review of 
the evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether it is at 
least as likely as not that the veteran's 
PTSD, to the extent it is present, is 
related to the verified stressor.  The RO 
should advise the examiner that he/she 
may not rely on any unverified stressor 
in determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD.  
The examiner should provide the rationale 
for his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).




_________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


